Citation Nr: 0021384	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  93-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability, prior to September 18, 1993.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active service from April 1983 to September 
1989. 

This matter most recent came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decisions of Houston, 
Texas through the Lincoln, Nebraska Regional office (RO), of 
the Department of Veterans Affairs (VA), which, in effect, 
increased a 20 percent evaluation for the appellant's low 
back disability, status post laminectomy, to 60 percent, 
effective from September 1993.  In a subsequent rating 
decision, the RO denied an effective date earlier than 
September 1993, for a rating in excess of 20 percent.

In a decision dated in September 1997, the Board, in 
pertinent part, affirmed the RO's denial of the instant 
issue.  In addition the Board denied a claim for an 
extraschedular rating for a low back disorder, currently 
rated at 60 percent disabling.  Subsequently, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court).  In November 
1999, the parties filed a Joint Motion to Remand, in part, 
the Board's decision with reference to the instant issue.  In 
addition, the parties moved to dismiss the claim for an 
extraschedular rating for the low back disorder subsequent to 
September 1993.  By Order entered November 17, 1999, the 
Court vacated the Board's September 1997 decision with 
respect to the veteran's claim for entitlement to an 
evaluation in excess of 20 percent for a low back disability, 
and remanded the case pursuant to 38 U.S.C.A. § 7252(a).  The 
remaining issue was also dismissed by the Court in this 
ORDER.

In the Joint Motion, it was held that the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) should more clearly 
be applied to the instant issue.  It is noted that this 
decision was promulgated after the RO's determination to 
assign the 20 percent rating prior to September 18, 1993.  It 
is also noted that since the RO's determination and since the 
Board's September 1997 decision described above, that the 
General Counsel of the VA has promulgated a Precedent Opinion 
that is for application.  See VAOPGCPREC 36-97 (Dec. 1997).  
So that the appellant and his representative are fully 
informed of these provisions additional development is 
needed.  This will prevent any prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, this issue is REMANED for the 
following action:

The RO should readjudicate the issue on 
the title page.  Consideration should be 
given to the holding in DeLuca, supra, 
and to the guidance in VAOPGCPREC 36-97.  
To the extent the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  That document should include 
discussion of the above legal provisions, 
and should set forth pertinent parts 
thereof.  Thereafter, the veteran and his 
representative should be provided with an 
opportunity to respond thereto.

Thereafter the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  No opinion as to the ultimate outcome is intimated 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




